Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended June 30 Six months ended June 30 (Dollars in millions, Unaudited) V% V% Revenues Revenues from services $ Sales of goods 34 31 61 57 Total revenues (6)% (7)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses (4)% (8)% Earnings from continuing operations before income taxes (15)% (5)% Benefit (provision) for income taxes 18 Earnings from continuing operations (3)% (2)% Earnings (loss) from discontinued operations, net of taxes Net earnings 1% 4% Less net earnings attributable to noncontrolling interests 10 17 21 28 Net earnings attributable to GECC 1% 4% Preferred stock dividends declared Net earnings attributable to GECC common shareowner $ $ - % $ $ 4% Amounts attributable to GECC common shareowner: Earnings from continuing operations $ $ (3)% $ $ (2)% Less net earnings attributable to noncontrolling interests 10 17 21 28 Earnings from continuing operations attributable to GECC (3)% (2)% Preferred stock dividends declared Earnings from continuing operations attributable to GECC common shareowner (5)% (2)% Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC common shareowner $ $ - % $ $ 4% General Electric Capital Corporation Summary of Operating Segments Three months ended June 30 Six months ended June 30 (Dollars in millions, Unaudited) V% V% Revenues Commercial Lending and Leasing (CLL) $ $ (8)% $ $ (3)% Consumer (1)% (4)% Real Estate (24)% (49)% Energy Financial Services 1% 20% GE Capital Aviation Services (GECAS) 5% 1% Total segment revenues (5)% (8)% GECC corporate items and eliminations (20)% (3)% Total revenues $ $ (6)% $ $ (7)% Segment profit CLL $ $ (34)% $ $ (10)% Consumer (43)% (8)% Real Estate (34)% (53)% Energy Financial Services 76 60 27% 60% GECAS 13% 7% Total segment profit (30)% (15)% GECC corporate items and eliminations F 97% Earnings from continuing operations attributable to GECC (3)% (2)% Preferred stock dividends declared (19)% (19)% Earnings from continuing operations attributable to GECC common shareowner (5)% (2)% Earnings (loss) from discontinued operations, net of taxes 71% 90% Net earnings attributable to GECC common shareowner $ $ - % $ $ 4% General Electric Capital Corporation Condensed Statement of Financial Position June 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale - Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
